Case 1:20-cv-00547-REB Document5 Filed 12/22/20 Page 1of 2

 

United States District Court U.S. COURTS

for the DEC 22 2020

— Revd Filed Ti
District of Ldalho STEPHEN W, eve
—— CLERK, DISTRICT OF IDAHO
Division
Andrianumearisata Artem Case No; 1:20-cv-00547-REB
Plaintiff
Vv

Gem State Staffing et al

Defendants

Objection to Undiscoverable Admissible Information

Based on 28 USC 2072 (b) that the rules of civil procedure "shail not ...abridge” due process of
14th Amendment, the plaintiff, in regard to:

7.1 = {a) disclosure and contents
(b} supplemental statement
15 (d) supplemental statement and response

16 {a) (2) establishing control and management of the case

Page 1 of 2

 
Case 1:20-cv-00547-REB Document5 Filed 12/22/20 Page 2 of 2

1) moves to object:

the 26(b)(1) " Information within this scope of discovery need not be admissible in evidence to
be discoverable. ", if such disclosure was filed within the first presence by modification
16(b}(3)(B){i), or if such disclosure wiil be filed further in the proceedings.

2) requests the court to order : that if information is admissible it must be discoverable.

Date : De romloen \V VOLO

Signature of Plaintiff: On

Printed Name of Plaintiff © Andrianumearisata Artem

Page 2 of 2

 
